Case 7:18-cv-02696-NSR-AEK Document 80 Filed 01/12/21 Page 1 of 2
            Case 7:18-cv-02696-NSR-AEK Document 80
                                                79 Filed 01/12/21
                                                         12/24/20 Page 2 of 2


       I thank you in advance for your time and consideration of this matter, and should your staff
need to contact me, I can be reached at (914) 995-3637.



Respectfully submitted,

/s/ Loren Zeitler

Loren Zeitler
Senior Assistant County Attorney




cc:
       Kavon Ford (via U.S. Mail)
       50 Riverdale Avenue
       Apt. 15J
       Yonkers, NY 10701
       Pro se Plaintiff




                                                2
